DETAILED ACTION

The following is a non-final office action is response to communications received on 06/10/2020.  Claims 21-40 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:  Paragraph [0111] of the printed publication states:
Figs 7A and 7B illustrate the use of an insert of the invention to perform a total arthroplasty of the basal thumb joint, where the trapezium is removed and the proximal part of the insert is configured to conform to the shape of, and abut, a distal end of the scaphoid bone. Two embodiments are illustrated, a first in which the planform is configured to abut only the scaphoid bone (Fig. 7A), and a second in which the platform is configured to abut the scaphoid bone and an adjacent bone (Fig. 7B).
However, the examiner believes that the Figures 7A and 7B should be reversed.  It appears that Fig 7A illustrates a platform configured to abut the scaphoid bone and an adjacent bone, while Fig 7B illustrates a platform configured to abut only the scaphoid bone.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Ege (US 6,284,000), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Ege teaches an implant (18) for a mammalian bore joint for spacing a first bone of the joint from a second bone of the joint while allowing translational movement of the second bone in relation to the first bone, the implant comprising: (a) a first part (2 & 14) configured for intramedullary engagement with an end of the second bone, (b) a second part (20) having a platform configured for non- first bone is the metacarpal bone and the second bone is the scaphoid bone.  
Examination of similar structures was established and discussed in parent applications 16/271,452 and 15/429,635.

Conclusion
This application is in condition for allowance except for the following formal matters:  Correction of the drawing objections discussed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774